Citation Nr: 0913650	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
alternatively characterized as intervertebral disc syndrome 
and spinal stenosis with mild degenerative changes, status 
post laminectomy of L3-5 with nerve root compression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to 
February 1946, and from January 1948 to December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Houston, 
Texas.

A November 2002 rating action denied entitlement to service 
connection for intervertebral disc syndrome, claimed as 
severe lumbar pain.  Shortly after that determination was 
issued, in January 2003, the Veteran requested that his claim 
be reopened.  Service connection was again denied for a back 
disability, this time characterized as spinal stenosis and 
mild degenerative changes, status post laminectomy of L3, L4, 
L5, with nerve root decompression.  The Veteran submitted a 
notice of disagreement in June 2003, and the appeal was 
perfected with the submission of a VA Form 9 in March 2005.  
As the June 2003 notice of disagreement was within the 
appeals period for the original November 2002 denial, all 
reasonable doubt is resolved in the Veteran's favor and such 
communication is construed as also expressing disagreement 
with that initial determination.  In this manner, it can be 
concluded that the November 2002 rating decision never became 
final, obviating the need for new and material evidence under 
38 C.F.R. § 3.156.  Thus, the November 2002 rating action is 
considered to be the adverse decision on appeal.  Moreover, 
the issue on appeal has been recharacterized to encompass the 
language from both the November 2002 and April 2003 rating 
decisions.  

In May 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer seated at the RO.  A 
transcript of that proceeding is associated with the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was involved in a motor vehicle accident 
during military service in 1945, resulting in an injury to 
the left humerus but with no apparent injury to the low back.

2.  The service treatment records following the 1946 motor 
vehicle accident are silent as to any complaints or treatment 
referable to the low back, and separation examination in 196 
was normal.  

3.  The post-service medical evidence first demonstrates 
treatment for low back disability in 1989.

4.  The competent evidence contains opinions both for and 
against a causal relationship between the current low back 
disability and active service, with the negative opinion 
holding more probative weight.  


CONCLUSION OF LAW

A low back disability, alternatively characterized as 
intervertebral disc syndrome and spinal stenosis with mild 
degenerative changes, status post laminectomy of L3-5 with 
nerve root compression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in February 2002, January 2003, 
and March 2006.  The letters provided information as to what 
evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the March 2006 letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Indeed, Dingess notice was not accomplished until 
March 2006.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the Veteran ultimately received fully compliant 
notice in March 2006, and the claim was later readjudicated, 
most recently in February 2009.  Thus, the timing deficiency 
was properly cured.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  While some private 
records proved unavailable, the Veteran was appropriately 
notified of this fact.  

Further regarding the duty to assist, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a May 2006 hearing before a Decision 
Review Officer at the RO.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran seeks service connection for a low back 
disability.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Veteran contends he initially injured his back in 1945, 
when a military truck in which he was travelling overturned, 
pinning him underneath it.  At his May 2006 hearing before a 
Decision Review Officer, he explained that following his 1945 
motor vehicle accident, he noticed some back pain.  However, 
this pain was overshadowed by his concurrent left shoulder 
fracture.  After his left shoulder fracture healed, he 
continued to experience intermittent episodes of low back 
pain, which he generally treated with pain medication.  He 
did not report seeking treatment for his low back during 
military service.  

Service treatment records confirm a motor vehicle accident in 
July 1945 which resulted in a moderately-severe fracture of 
the Veteran's left humerus.  He was immediately hospitalized 
for treatment of this injury and had a lengthy but normal 
recovery, and was able to return to full duty.  No disease or 
injury of the low back was noted at that time.  A 1954 X-ray 
of the lumbosacral spine was within normal limits, with 
normal spinal alignment and joint spaces.  Further in-service 
treatment records failed to reflect complaints, findings, or 
treatment referable to the low back, and the Veteran's July 
1964 service retirement examination was negative for any 
abnormalities of the low back.  

Following separation from active service in 1964, the first 
indication of low back treatment is seen in 1989, 
approximately 25 years later.  In this regard, the Board 
notes that the amount of time that elapsed since military 
service can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's low back complaints are 
found to be capable of lay observation.  Thus, the Veteran's 
statements as to the continuity of his low back pain are 
deemed to be competent evidence.  

Having established the Veteran's competence, the Board must 
now consider the credibility of such evidence.  Again, in-
service x-rays of the lumbar spine taken after the Veteran's 
motor vehicle accident showed no abnormalities and such 
service treatment records were silent as to low back 
complaints or treatment.  Further, the separation examination 
in 1964 was normal, and the post-service evidence indicated 
no low back treatment until 25 years after discharge.  Thus, 
while sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented treatment is found to be more 
probative than the Veteran's competent statements.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the veteran's own 
statements.  

Again, based on the above, continuity of symptomatology has 
not been established such as to enable a grant of service 
connection.  Moreover, the overall weight of the competent 
medical evidence is against a finding that any current low 
back disability is causally related to the in-service motor 
vehicle accident in 1945, or to any other incident of active 
service.  In this regard, the Board acknowledges a December 
2002 
letter written by F.K.K., M.D., a private physician who had 
treated the Veteran for low back disability since 
approximately 2000, and performed a June 2000 laminectomy.  
Dr. K. noted the Veteran's history of a 1945 in-service motor 
vehicle accident, and opined this injury "no doubt [. . . ] 
had some part in" the Veteran's current spinal disorder.  

The Board also recognized an opinion offered by a VA examiner 
in April 2003. 
At that time, the Veteran reported a history of low back pain 
following an in-service motor vehicle accident sustained in 
July 1945.  Because the more serious injury was to his left 
shoulder, a low back injury was not diagnosed at that time, 
according to his statement.  He continued to experience mild 
symptoms thereafter.  Subsequent to service, his low back 
pain worsened, necessitating multiple epidural injections and 
finally a laminectomy at L3-5 in June 2000.  Based on that 
history, and following a review of the claims file, the VA 
examiner concluded that "it is as likely as not there is at 
least some relationship to the injury although the injury 
certainly did not cause the existing spinal stenosis that he 
currently has."  

Neither of the two opinions detailed above serves as a basis 
for a grant of service connection here.  Indeed, the April 
2003 opinion appears self-contradictory, as the examiner 
conceded "some relationship" but then stated that the in-
service injury "did not cause" the current low back 
disability.  More importantly, however, even if the opinion 
could be construed as favorable to the Veteran, and even 
considering the unambiguous endorsement of a causal 
relationship by the private doctor in December 2002, such 
statements lack significant probative value.  Indeed, neither 
Dr. F.K.K. or the VA examiner in April 2003 account for the 
absence of in-service treatment for a low back injury after 
the motor vehicle accident, the normal x-rays in 1954, the 
normal separation examination in 1964, and the lack of 
demonstrated post-service disability until 1989.  All such 
facts would appear to have substantial bearing on the causal 
relationship between a current disability and active service, 
and the omission of such considerations in reaching their 
conclusions greatly diminishes the probative value of such 
opinions.  

In contrast to the opinions discussed above, the claims file 
also contains a VA opinion offered in June 2007.  At that 
time, the examiner found no current residual of the Veteran's 
laminectomy was "caused by or a result of active duty 
service."  In reaching that conclusion, the examiner noted 
the lack of findings of a low back injury in 1945 or at any 
time during military service, and observed that the first 
medical treatment evidence for a low back disability dated to 
1989, more than 40 years after the initial motor vehicle 
accident in 1945, and more than 20 years after service 
separation.  Because this June 2007 opinion was based on a 
review of the record, and clearly accounted for all 
significant facts indicated in the evidence of record, it is 
the most probative opinion of record.  In so finding, it is 
noted that the 
Board has the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence; it may 
appropriately favor the opinion of one competent medical 
authority over another. See Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran himself believes his current low back disability 
is casually related to the in-service motor vehicle accident 
in 1945.  In this regard, the Board notes that the Veteran 
has received medical training and served as a medic and 
surgical technician during military service.  Thus, his 
testimony regarding the etiology of his current low back 
disability must be afforded more probative weight than 
normally granted mere lay testimony.  See Cox v. Nicholson, 
20 Vet. App. 563, 568-69 (2007).  However, to the extent his 
competence extends to matters of etiology here, his opinion 
suffers the same defect as those offered in December 2002 and 
April 2003.  Namely, he does not adequately account for the 
normal in-service findings, to include x-rays.  Moreover, as 
previously discussed, his competent statements addressing 
continuity of symptomatology have been outweighed here by the 
very lengthy gap between the in-service motor vehicle 
accident and the post-service treatment.  

In sum, the overall weight of the evidence is against an 
award of service connection here.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for spinal stenosis and 
mild degenerative changes, status post laminectomy of L3-5 
with nerve root compression is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


